Judgment, Supreme Court, Bronx County (John N. Byrne, J.), rendered March 13, 2006, convicting defendant, upon his plea of guilty, of offering a false instrument for filing in the first degree, and sentencing him to a term of 179 days in jail and payment of restitution in the amount of $975, unanimously affirmed. The matter is remitted to Supreme Court, Bronx County, for further proceedings pursuant to CEL 460.50 (5).
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). The plea allocution record clearly establishes that defendant’s plea was voluntarily, knowingly and intelligently made. To the extent that defendant’s allegations of “coercion” refer to events that occurred after he had freely entered his plea, they do not provide a basis for finding the plea to be involuntary. In any event, his assertions of coercion by his then-counsel are conclusory and without merit (see e.g. People v Cross, 262 AD2d 223, 224 [1999], lv denied 94 NY2d 902 [2000]), as are his assertions of ineffective assistance (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Buckley, P.J., Andrias, Saxe, Gonzalez and McGuire, JJ.